DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “with the amount of” this is grammatically incorrect, Applicant should consider amending the claim to recite “in an amount of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least three layers of a rear surface layer, an intermediate layer and a surface layer” it is unclear from the claim if the film comprises 3 layers total (a rear surface layer, an intermediate layer and a surface layer) or if the composition comprises at least 3 rear surface layers, at least 3 intermediate layers and at least 3 surface layers. 
Claim 1 recites “…stearyldiethanolamine is present on at least one surface of the film” and then recites “… present on the one surface of the film”.  It is unclear form the claims if the “the one surface of the film” is referring to at least one surface of the film, more than one surface of the film or all of the surfaces of the film.  
Claim 1 recites “0.001-3% by mass” however the claims fail to define what the mass is based on, is it based on the total weight of the film or the weight of just the surface layer and intermediate layer?
Claim 3 recites “the three layers of the rear surface layer, an intermediate layer and a surface layer.”.  It is unclear from the claims if the “the three layers” is referring to three layers, more than three layers, or all the layers.
Claim 4 recites the limitation "the ratio” and “the thickness" in reference to characteristics of the distinct layers, however, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “compound (a)” however, the claims nor the specification define “compound (a)”.  The originally filed disclosure fails to guide the skilled artisan to a “compound (a)” encompassed within the claimed invention.  
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859,134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613